PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/217,148
Filing Date: 12 Dec 2018
Appellant(s): Saito et al.



__________________
Ryan McCarthy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 09/24/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/29/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
In response to appellant’s arguments that the claim is not directed to an abstract idea, the examiner finds this argument unpersuasive. The examiner contends that apart from generic hardware and extra-solution activities discussed below, the claim as a whole recites a method of organizing human activity. For instance, the claimed steps “providing super-invoices; processing…input features of each invoice; and matching…a bank statement to a super-invoice of the two or more super invoices,” are fundamental economic practices. Fundamental economic practices fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.
The examiner further contends that the claim recites a combination of additional elements including “receiving…a set of invoices; providing input features by concatenating characters in each field together…; comparing invoice embeddings…; a neural network; ML platform and one or more processors.” These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting data, processing data, and outputting data using a generic computer system. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the one or more processors is caused to perform these steps. Also, the recited neural network and the one or more computer 
Lastly, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer processor— that is, mere instructions to apply a generic computer to the abstract idea. The specification substantiates this, for instance at paras 0048-0051. Thus, applying an exception using a generic computer cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. For instance, the step of “receiving…a set of invoices” is considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Also see Electric power, 830 F.3d at 1354-56. The same applies to “comparing invoice embeddings,” as the process of comparing data is also an insignificant extra-solution activity. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
In response to applicant’s argument that the subject matter of the claim provides technical improvements, citing Enfish, Amdocs Finjan, and Core Wireless. The examiner contends that there is a clear difference between the improvements in computer functionality, on one hand, and the use of existing computer as tools to perform a particular task, on the other; all the technical improvements and advantages that the applicant touts do not concern an improvement to computer capabilities but instead relate to an alleged improvement in computer-based process of processing invoices; that is, a process in which a computer is used as a tool in its ordinary capacity to receive, process, and output data.
In Enfish, the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data.  However, in the present case, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools (i.e. a computer-implemented method for processing invoices).
The examiner contends that, in Amdocs, the Court focused on the term "enhance,” which was construed as "to apply a number of field enhancements in a distributed fashion.” According to the District Court, this meant that "the network usage records are processed close to their sources before being transmitted to a centralized manager.” The Federal Circuit found this distributed processing to be "a critical advancement over the prior art.” In the prior art, all the network information flows to one location, making it very difficult to keep up with the massive record flows from the network devices and requiring huge databases. Thus, in the Court's view "this claim entails an unconventional technological solution (enhancing data in a distributed fashion) to a technological problem (massive record flows which previously 
The examiner contends that in CoreWireless, the claims are directed to an improved user interface for computing devices. The claims recite that the summary window “is displayed while the one or more applications are in an un-launched state,” a requirement that the device applications exist in a particular state. These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. This is not the case with the pending claims where the graphical user interface (GUI) is adapted to simply display data; there is no improvement in the existing graphical user interface device.
Lastly, it is held that the claims in Finjan are directed to a behavior-based virus scanning which employs a new kind of file that enables a computer security system to do things it could not do before including “accumulating and utilizing newly available, behavior-based information about potential threats.” 2018 WL 341882 at *4 (Fed. Cir. Jan. 10, 2018). The claimed behavior-based scans, in contrast to prior art systems which searched for matching code, enabled more “nuanced virus filtering” in analyzing whether “a downloadable’s code . . . performs potentially dangerous or unwanted operations.” Id. at *3. Thus, Finjan’s claims, compared to the present claims, constitute non-abstract improvements in functionality, rather than the abstract idea of computer security. The claims in Finjan are not similar to the claims in the pending application. The claims, in the pending application, simply recite the steps of inputting data, processing data, and outputting data using a generic computer system.
In response to appellant’s argument that the examiner oversimplifies the claimed subject matter. Contrary to the appellant’s assertion, the examiner has not oversimplified the subject matter of the claims. The pending claims focus on asserted advances in uses to which existing computer capabilities could be put, but not on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data. In other words, in the present case, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/OJO O OYEBISI/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
Conferees
/Vincent Millin/
Appeal Practice Specialist

/SUE LAO/
Primary Examiner


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.